                                                           Case 2:20-cv-01761-APG-BNW Document 63 Filed 02/23/21 Page 1 of 4



                                                       1    Patrick G. Byrne, Esq. (NV # 7636)
                                                            Richard C. Gordon (NV # 9036)
                                                       2    Paul Swenson Prior, Esq. (NV # 9324)
                                                            Theresa L. Guerra, Esq. (NV # 15235)
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       5    Facsimile: (702) 784-5252
                                                            Email: pbyrne@swlaw.com
                                                       6            rgordon@swlaw.com
                                                                    sprior@swlaw.com
                                                       7           tguerra@swlaw.com
                                                       8    Attorneys for Defendants City of Henderson,
                                                            Debra March, Richard Derrick, Bristol Ellington,
                                                       9    Nicholas Vaskov and Kristina Escamilla Gilmore
                                                      10
                                                                                        UNITED STATES DISTRICT COURT
                                                      11
                                                                                              DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                            LATESHA WATSON,                                  Case No. 2:20-cv-01761-APG-BNW
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                           Plaintiff,
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15           v.
                                                                                                             STIPULATION AND ORDER TO EXTEND
                                                      16    CITY OF HENDERSON; BRISTOL                       BRIEFING DEADLINES
                                                            ELLINGTON; KEVIN ABERNATHY;
                                                      17    KENNETH KERBY; DEBRA MARCH;
                                                            RICHARD DERRICK; RICHARD
                                                      18    MCCANN; NICK VASKOV; KRISTINA
                                                            GILMORE; DOES I through X, inclusive,
                                                      19
                                                                           Defendants.
                                                      20

                                                      21          This Stipulation is entered into by and among Plaintiff, Latesha Watson (“Plaintiff,” or

                                                      22   “Watson”), and Defendants City of Henderson, Debra March, Richard Derrick, Bristol Ellington,

                                                      23   Nicholas Vaskov, and Kristina Escamilla Gilmore (collectively, the “City Defendants,” and

                                                      24   together with Plaintiff, the “Parties”), by and through their respective undersigned counsel based

                                                      25   on the following:

                                                      26          WHEREAS, on September 22, 2020, Plaintiff filed a Complaint and Jury Demand;

                                                      27

                                                      28

                                                                                                          -1-
                                                           Case 2:20-cv-01761-APG-BNW Document 63 Filed 02/23/21 Page 2 of 4



                                                       1          WHEREAS, on December 18, 2020, Defendants Nicholas Vaskov and Kristina Escamilla
                                                       2   Gilmore (“City Attorney Defendants”) filed a Special Motion to Dismiss Pursuant to NRS 41.660
                                                       3   (Dkt. 35) (the “Anti-SLAPP Motion”);
                                                       4          WHEREAS, on December 18, 2020, the City Defendants filed a Motion to Dismiss
                                                       5   Complaint (Dkt. 36) (“City Motion to Dismiss”);
                                                       6          WHEREAS, on February 16, 2021, Plaintiff filed a Response to the City Motion to
                                                       7   Dismiss (Dkt. 47) (“Plaintiff’s Response to City Motion to Dismiss”);
                                                       8          WHEREAS, on February 16, 2021, Plaintiff filed a Response to the Anti-SLAPP Motion
                                                       9   (Dkt. 48) (“Plaintiff’s Response to Anti-SLAPP Motion”);
                                                      10          WHEREAS, on February 16, 2021, Plaintiff filed a Motion to Amend Complaint (Dkt. 49)
                                                      11   (“Motion to Amend”);
                                                      12          WHEREAS, on February 16, 2021, Plaintiff filed a Motion for Leave to Perform
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Discovery (Dkt. 50) (“Motion for Leave to Perform Discovery”);
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14          WHEREAS, the deadline for the City Attorney Defendants to file a reply in support of the
                               L.L.P.




                                                      15   Anti-SLAPP Motion is February 23, 2021;
                                                      16          WHEREAS, the deadline for the City Defendants to file a reply in support of the City
                                                      17   Motion to Dismiss is February 23, 2021;
                                                      18          WHEREAS, the deadline for the City Attorney Defendants and the City Defendants to
                                                      19   respond to Plaintiff’s Motion to Amend and the Motion for Leave to Perform Discovery is March
                                                      20   2, 2021;
                                                      21          WHEREAS, the deadline for Plaintiff to file a reply in Support of the Motion to Amend
                                                      22   and the Motion for Leave to Perform Discovery is March 9, 2021.
                                                      23          NOW, THEREFORE, subject to Court approval, the Parties agree to extend the briefing
                                                      24   deadlines described above as follows:
                                                      25              1.   The deadline for the City Attorney Defendants to file a reply in support of the Anti-
                                                      26                   SLAPP Motion shall be extended from February 23, 2021 to March 25, 2021;
                                                      27              2.   The deadline for the City Defendants to file a reply in support of the City Motion
                                                      28                   to Dismiss shall be extended from February 23, 2021 to March 25, 2021;

                                                                                                            -2-
                                                           Case 2:20-cv-01761-APG-BNW Document 63 Filed 02/23/21 Page 3 of 4



                                                       1             3.   The deadline for the City Attorney Defendants and the City Defendants to respond
                                                       2                  to Plaintiff’s Motion to Amend and the Motion for Leave to Perform Discovery
                                                       3                  shall be extended from March 2, 2021 to March 25, 2021; and
                                                       4             4.   The deadline for Plaintiff to file a reply in support of the Motion to Amend and the
                                                       5                  Motion for Leave to Perform Discovery shall be extended from March 9, 2021 to
                                                       6                  April 8, 2021.
                                                       7           This request for an extension is made in good faith and not for the purposes of delay.
                                                       8   IT IS SO STIPULATED.
                                                       9   DATED this 23rd day of February 2021.             DATED this 23rd day of February 2021.
                                                      10
                                                           SNELL & WILMER L.L.P.                             COOK & KELESIS, LTD.
                                                      11
                                                           /s/ Patrick G. Byrne                              /s/ Marc P. Cook
                                                      12   Patrick G. Byrne (NV Bar No. 7636)                Marc P. Cook (NV Bar No. 004574)
             3883 Howard Hughes Parkway, Suite 1100




                                                           Richard C. Gordon (NV Bar No. 9036)               George P. Kelesis (NV Bar No. 000069)
Snell & Wilmer




                                                      13   Paul Swenson Prior, Esq. (NV Bar No. 9324)        Julie L. Sanpei (NV Bar No. 005479
                    Las Vegas, Nevada 89169




                                                           Theresa L. Guerra (NV Bar No. 15235)              517 South Ninth Street
                         LAW OFFICES

                          702.784.5200




                                                      14   3883 Howard Hughes Parkway, Suite 1100            Las Vegas, Nevada 89101
                               L.L.P.




                                                           Las Vegas, Nevada 89169                           Phone: (702) 737-7702
                                                      15   Phone: (702) 784-5200                             Fax: (702) 737-7712
                                                           Fax: (702) 784-5252
                                                      16                                                     Attorneys for Plaintiff, Latesha Watson
                                                           Attorneys for Defendants, City of Henderson,
                                                      17   Debra March, Richard Derrick, Bristol
                                                           Ellington, Nicholas Vaskov and Kristina
                                                      18   Escamilla Gilmore
                                                      19

                                                      20                                                  ORDER
                                                      21           IT IS SO ORDERED.
                                                      22

                                                      23                                                         DATED: February 23, 2021
                                                      24

                                                      25                                                         UNITED STATES DISTRICT JUDGE
                                                      26

                                                      27

                                                      28

                                                                                                           -3-
                                                           Case 2:20-cv-01761-APG-BNW Document 63 Filed 02/23/21 Page 4 of 4



                                                       1                                  CERTIFICATE OF SERVICE
                                                       2

                                                       3            I hereby certify that on February 23, 2021, I electronically filed the foregoing
                                                       4   STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES with the Clerk of
                                                       5   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                       6   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       7
                                                                    DATED this 23rd day of February 2021.
                                                       8

                                                       9                                              /s/ Maricris Williams
                                                                                                      An Employee of Snell & Wilmer L.L.P.
                                                      10
                                                           4848-4925-4365
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -4-
